Opinion issued October 29, 2015




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                        ————————————
                           NO. 01-15-00514-CV
                         ———————————
                      IVY JANE SIMON, Appellant
                                    V.
          CYPRESSWOOD SNF OPERATIONS, LLC, Appellee



                  On Appeal from the 55th District Court
                          Harris County, Texas
                    Trial Court Case No. 2014-42890



                       MEMORANDUM OPINION

     Appellant, Ivy Jane Simon, attempts to appeal from the trial court’s

judgment signed on February 9, 2015. Appellee, Cypresswood SNF Operations,
LLC, has filed a motion to dismiss the appeal for want of jurisdiction. We grant

Cypresswood’s motion and dismiss the appeal.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to ninety days after the date the judgment is signed if, within thirty days after the

judgment is signed, any party files a motion for new trial, motion to modify the

judgment, or motion to reinstate. Id.; see TEX. R. CIV. P. 329b(a), (g). The time to

file a notice of appeal also may be extended if, within fifteen days after the

deadline to file the notice of appeal, a party properly files a motion for extension.

See TEX. R. APP. P. 10.5(b), 26.3. And a motion for extension of time is necessarily

implied when an appellant, acting in good faith, files a notice of appeal beyond the

time allowed by rule 26.1, but within the fifteen-day extension period provided by

rule 26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997).

      Here, the trial court signed the final judgment on February 9, 2015. A

motion for new trial was due by March 11, 2015. Because Simon timely filed a

motion for new trial, Simon’s notice of appeal was due no later than May 11, 2015,

or May 26, 2015, with a fifteen-day extension. TEX. R. APP. P. 4.1, 26.1, 26.3; see

Tex. R. Civ. P. 329b(g). Simon untimely filed her notice of appeal on June 3, 2015.




                                         2
      Without a timely filed notice of appeal, this Court lacks jurisdiction over the

appeal. See TEX. R. APP. P. 25.1. Accordingly, we grant Cypresswood’s motion

and dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f). We

dismiss any other pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Keyes, Massengale, and Lloyd.




                                         3